Citation Nr: 1217970	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-03 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, to include secondary to type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was certified by the VA RO in Roanoke, Virginia.

In April 2011, the Board remanded the issues remaining on appeal for the RO to issue a statement of the case addressing the inextricably intertwined claim of entitlement to service connection for type II diabetes mellitus, secondary to herbicide exposure, as well as entitlement to service connection for postoperative residuals of prostate cancer, secondary to herbicide exposure.  The RO issued a statement of the case in January 2012.  The Veteran did not file a timely appeal on the issues of entitlement to service connection for type II diabetes mellitus, secondary to herbicide exposure, and entitlement to service connection for postoperative residuals of prostate cancer, secondary to herbicide exposure.  Therefore, the issues are as stated on the title page.

The Board has restyled the issue of entitlement to service connection for hypothyroidism to a claim of entitlement to service connection for a thyroid disorder in light of the decision by the United States Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.)    


FINDINGS OF FACT

1.  A thyroid disorder was not demonstrated in-service, and there is no competent and credible evidence of a nexus between a thyroid disorder and service.

2.  Hypertension was not demonstrated in-service, it was not compensably disabling within a year of separation from active duty, and there is no competent and credible evidence of a nexus between hypertension and service.

3.  The Veteran is not service-connected for type II diabetes mellitus.


CONCLUSIONS OF LAW

1. A thyroid disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

2.  Hypertension was not incurred in or aggravated by service, it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2006 and November 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the November 2010 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  The claims were most recently adjudicated in a January 2011 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained service treatment records, and afforded the appellant a VA examination.  The claimant submitted private medical records.  

VA did not provide the Veteran with a medical examination in connection with his claims.  The Board finds that a medical examination was not necessary to decide the merits of these claims.  Under the VCAA, VA is obliged to provide a medical examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Admittedly, the threshold for the duty to provide a medical examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, however, the evidence of record is sufficient to decide the claim.  The Veteran's service treatment records do not show a thyroid disorder or hypertension.  The competent medical evidence of record does not show a diagnosis of a thyroid disorder or hypertension until well after active duty.  In light of the lack of competent medical evidence showing either that the a thyroid disorder or hypertension, or signs and symptoms of those disabilities may be directly associated with active service, there is no reason for VA to obtain an examination in connection with this theory of entitlement.  

As for secondary service connection, as noted above, the Veteran did not perfect an appeal of the denial of the claim of entitlement to service connection for type II diabetes mellitus, secondary to herbicide exposure.  Thus, there is no reason for VA to obtain an opinion in connection with this theory of entitlement.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.


Governing law and regulations regarding service connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Entitlement to service connection for hypertension and a thyroid disorder, to include secondary to type II diabetes mellitus

The Board has reviewed all service treatment records, all private treatment records, and the January 2006 VA examination.  These records do not include any opinion linking a thyroid disorder or hypertension to service.  These records do not reveal any competent evidence of a thyroid disorder during active service.  These records do not reveal any competent evidence of hypertension during active service or hypertension to a compensably disabling degree within a year of the Veteran's separation from active duty.  Significantly, no service treatment record, including the March 1985 retirement examination, contains a diagnosis of a thyroid disorder or hypertension.  A June 2010 private treatment record shows that a thyroid disorder was diagnosed three years ago, i.e., approximately 22 years after active service.  A July 2000 private treatment record shows one elevated blood pressure reading, but available treatment records do not show a diagnosis of hypertension until September 2005, i.e., approximately 20 years after active service.  Hence, the evidence preponderates against finding that either a thyroid disorder or hypertension were incurred or aggravated in-service. 

The Board acknowledges that the Veteran is not claiming that he had a thyroid disorder or hypertension in service.  Instead, he is claiming that these disorders are secondary to type II diabetes mellitus.  In December 2010, however, VA denied entitlement to service connection for type II diabetes mellitus, and the claimant did not perfect an appeal to that decision.  Therefore, any claim of entitlement to service connection secondary to nonservice connected type II diabetes mellitus is moot on its face.  

The claims are denied.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a thyroid disorder, to include secondary to type II diabetes mellitus, is denied.

Entitlement to service connection for hypertension, to include secondary to type II diabetes mellitus, is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


